Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			           DETAILED ACTION
				     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited range within a range (i.e., a temperature of 35oC or lower, preferably, in the range of 20oC to 35oC) in lines 34 of claim 1 would be indefinite.
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/102411 in view of WO 2011/084583, and further in view of Paley (US 8,450,498) or Basheer et al (US 7,504,460) and Meegan (US 2016/0152763 A1). 
WO’411 teaches curing agents for epoxy resins (see lines 5-10 of page 3 and table 2) including aromatic amines and a combination thereof at page 6, line 20 to page 7, line 16 in which the instant 3’3 and 4,4’ diaminodiphenyl sulfone (DDS) and CAF (i.e. the instant structures 3-5) are taught.  Thus, utilization of at least two of 3,3’-DDS, 4,4’-DDS and CAF as the curing agent would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Regarding the various curing agents of WO’411, a prior art reference’s teachings, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list,  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).

WO’583 teaches the epoxy curing agent comprising a blend of 3’3 and 4,4’ diaminodiphenyl sulfone (DDS) in various ratios in [0020-0030].
Paley teaches the instant Structure 1 (APB) as a curing agent for epoxy resins in Fig. 3 and lines 2-3 of col. 3.  
Basheer et al teach the instant Structure 1 (APB133) and Structure 2 (APB144)   as a curing agent for epoxy resins in table 1 and claim 1.
The APB (species) would fall within scope of the aromatic amines (generic) of WO’411.
Meegan teaches a two-component resin system comprising an epoxy component and an amorphous aromatic diamine in claims 11 and 12.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize at least two of 3,3’-DDS, 4,4’-DDS and CAF in WO’411 with the art well-known aromatic amines such as APB of Paley or Basheer et al since WO’411 teaches curing agents for epoxy resins including aromatic amines and a combination thereof and since utilization of a blend of 3’3 and 4,4’ diaminodiphenyl sulfone (DDS) is well-known as taught by WO’583 and since the APB (species) of Paley and Basheer et al would fall within scope of the aromatic amines (generic) of WO’411 and since the two-component resin system is also well-known as taught by Meegan absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/084583 in view of Basheer et al (US 7,504,460).
WO teaches a method of resin infusion by a combination of an epoxy curing agent and an engineering thermoplastic with an epoxy resin for obtaining fiber-reinforced composites in [0001-0003] and [0018].  WO teaches the epoxy curing agent comprising a blend of 3’3 and 4,4’ diaminodiphenyl sulfone (DDS) in various ratios in [0020-0030].  
The instant claim further recites a Structure 1 or 2 over the blend of 3’3 and 4,4’ diaminodiphenyl sulfone (DDS) in WO.
WO further teaches various amino compounds (i.e. epoxy curing agent) including aromatic amines such as methylenedianiline in [0049].  
Basheer et al teach the instant Structure 1 (APB133) and Structure 2 (APB144)   as a curing agent for epoxy resins in table 1 and claim 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known aromatic amines such as APB133 and/or APB144 of Basheer et al in WO since WO teaches curing agents for epoxy resins including aromatic amines and a combination thereof and since the APB133 and/or APB144 (species) of Basheer et al would fall within scope of the aromatic amines (generic) of WO absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Basheer et al (US 7,504,460).
Meegan teaches a two-component resin system comprising an epoxy component and an amorphous aromatic diamine in claims 11 and 12.  Meegan teaches utilization of the two-component resin system for infusing a fibrous perform in [0010].  Meegan teaches that the aromatic diamine has a structure I or II in [0017 and 0017] meeting the instant structures 5 and 6.  The structures I and II taught by Meegan would meet claim 3.
Meegan teaches that the aromatic diamine is normally crystalline solid with a high melting point which would not be useful for the epoxy resin in [0011].  Thus, Meegan teaches the amorphous modification method in which the structure I or II is heated to a temperature above its melting temperature and cooling to about 30oC or lower such as 25oC in [0027] and advantages thereof such as a lower processing temperature in [0020-0022] which would make claims 14 and 15 at least obvious.  Meegan further teaches utilization of a mixture of two or more aromatic amine compounds in [0028] and thus utilization of the structure I and II would be obvious.  Meegan teaches a glass oC and 80.5oC of the structure I after the amorphous modification method in [0029] and [0047], respectively.
Meegan teaches a stoichiometry for components (a) (epoxy) and (b) (aromatic amine) being 0.5 to 1:1 in [0025] and various epoxy resins in [0030-0032] which would make claims 12 and 13 at least obvious.  Meegan teaches various ratios of the aromatic amines in [0028] which would make claim 16 obvious.  Also, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
The instant claim further recites a Structure 1 or 2 over the mixture of two or more aromatic amine taught by Meegan.
Basheer et al teach the instant Structure 1 (APB133) and Structure 2 (APB144)   as a curing agent for epoxy resins in table 1 and claim 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known aromatic amine curing agents for epoxy resins such as APB133 and/or APB144 of Basheer et al in Meegan since Meegan teaches utilization of a mixture of two or more aromatic amine compounds absent showing otherwise.

Regarding the various curing agents, a prior art reference’s teachings, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list,  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).

Claims 7-11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Basheer et al (US 7,504,460) as applied to claim1-6, 12-16 and 21 above, and further in view of WO 2016/102411.
The instant claims further recites utilization of aromatic diamines having structure  3 and/or 4 and a method of infusion and curing thereof over Meegan and Basheer et al.
Meegan further teaches that the viscosity of the resin composition may be less than 5 Pose at a temperature in the range of about 80oC to about 130oC for a resin infusion in [0040] which would meet claim 19.

WO further teaches a method of a liquid molding comprising injecting a liquid resin composition with a temperature of 90-130oC into a molding having a fibrous enforcement and curing thereafter at page 14, line 18 to page 16, line 2.  Although WO does not specify whether the mold is heated or not, a heated mold having a temperature corresponding to the temperature of the liquid resin composition in order to fuse the liquid resin composition into the fibrous enforcement would be obvious since the liquid resin composition would be solidified hindering the infusion when the temperature of the mold is lower than the temperature of the liquid resin composition being injected.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known aromatic amine curing agents such as 3,3’-DDS, 4,4’-DDS and/or CAF and the method of the liquid infusion molding taught by WO in Meegan and Basheer et al thereof since Meegan teaches utilization of a mixture of two or more aromatic amine compounds and the resin infusion absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	Regarding the various curing agents, a prior art reference’s teachings, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list,  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





THY/Nov.20, 2021                                                   /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762